Citation Nr: 9924587	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-33 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
cold urticaria.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
September 1994.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 1995, the granted, in pertinent part, service 
connection for cold urticaria and for hemorrhoids and 
evaluated the disabilities as non-compensably disabling.  The 
veteran was informed of the rating decision the same month.  

In April 1996, the veteran submitted a notice of disagreement 
with the initial disability evaluations assigned for his cold 
urticaria and hemorrhoids.  A statement of the case was 
issued in June 1996.  On the substantive appeal submitted by 
the veteran in June 1996, the only issue included was 
entitlement to an increased rating for cold urticaria.  The 
Board finds an appeal has not been perfected as to the 
initial disability evaluation for hemorrhoids.  Thus the only 
issue currently before the Board is as set out on the title 
page.  

By decision dated in May 1996, the RO determined that clear 
and unmistakable error was present in the September 1995 
rating decision.  It was determined that the veteran's cold 
urticaria should have been evaluated under 38 C.F.R. § 4.104 
Diagnostic Code 7118.  The RO assigned a 10 percent 
disability evaluation for the service-connected cold 
urticaria based upon application of Diagnostic Code 7118.  

The issue on appeal was originally before the Board in 
October 1997 at which time it was remanded in order to obtain 
a VA examination.  


FINDING OF FACT

Cold urticaria is productive of not more than mild 
impairment.  


CONCLUSION OF LAW

The criteria for an initial rating of in excess of 10 percent 
for cold urticaria, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.104, Diagnostic Code 7118 (effective prior to January 12, 
1998); 38 C.F.R. § 4.104, Diagnostic Code 7118; 62 Fed.Reg. 
65207-65224 (December 11, 1997) (effective January 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records shows that in September 
1981, urticaria by history was included as an impression.  In 
November 1981, it was noted that the veteran had cold 
urticaria which was present the minute he exposed himself to 
cold weather.  In January 1982, it was reported that he 
experienced urticaria in cold weather.  In January 1983, he 
sought treatment for swollen hands, feet, legs and face 
secondary to exposure to cold.  The diagnosis was cold 
induced angioneurotic edema.   

In January 1984, the veteran was referred to the emergency 
room for an episode of swelling following exposure to cold.  
He reported that the symptomatology began two years prior 
when he was stationed in Greece.  The symptomatology had been 
increasing in frequency since that time.  The impression was 
mild to moderate cold urticaria.  In December 1984 it was 
reported that he had acquired cold urticaria for three years.  
He had "impressive outbreaks in the past."  An ice cube 
test was positive after 15 minutes.  The impression was 
acquired cold urticaria which was partially controlled with 
Periactin.  A physical profile of no outdoor work in cold 
weather was assigned.  In April 1985, the veteran complained 
that his major problem with cold urticaria was doing delicate 
wiring in cold air conditioned rooms.  He also had some hives 
when shopping in the commissary.  


The veteran sought treatment in October 1985 for a routine 
visit due to winter season arriving.  The impression was cold 
urticaria.  It was noted that the veteran did well in the 
climate he was in and during colder weather with protective 
clothing.  A permanent P3 profile was to be assigned due to 
the cold urticaria.  In December 1985, it was noted that the 
veteran had some difficulty when weather changed suddenly.  

In October 1986, the veteran complained of difficulties with 
recent weather change.  Symptoms were fairly well controlled 
on Seldane.  It was noted in October 1987 that he continued 
to do well on Seldane.  In February 1988, cold urticaria on 
Seldane was included as an impression.  The veteran was 
requesting a letter for priority housing to avoid cold.  In 
December 1991, he sought a refill of Seldane.  

A Medical Board was conducted in May 1993.  The finding of 
the Board was cold induced urticaria, controlled by a 
combination of Seldane and warm clothing during cold exposure 
outdoors.  It was noted that performance in this area has 
been unaffected the "vast majority of time."  It was 
recommended that the veteran be returned to duty.  

In October 1993, a history of cold urticaria with respiratory 
symptoms was made.  In December 1994, it was noted that when 
the veteran was subjected to cold, he experienced no symptoms 
other than pruritus and minimal swelling.  

The report of a November 1994 VA general surgical 
consultation is of record.  No current subjective complaints 
were recorded.  Physical examination revealed no swelling in 
the hands.  It was noted that the day was cooler than normal 
and the veteran had a sweater on.  The pertinent diagnosis 
was cold urticaria diagnosed in 1985.  The veteran had 
symptoms in cold weather continuously and wore protective 
clothing to prevent reaction.  


A VA general medical examination was conducted in November 
1994.  The veteran complained that his skin broke out with 
severe urticaria every time he was exposed to the cold or 
whenever anything cold touched his skin.  Physical 
examination of the skin was negative.  The diagnosis was cold 
urticaria.  

Private treatment records from D. A. R., M.D. have been 
associated with the claims file.  In a letter dated in April 
1997, the doctor wrote that the veteran had severe idiopathic 
cold induced urticaria since 1984.  He required continuous 
medication to partially block the effects of cold.  He 
experienced systemic symptoms with cold water immersion and 
exposure to cold air which included generalized edema and 
shock.  He had required epinephrine on several occasions.  
Clinical records from D. A. R., M.D. show that in April 1997, 
the veteran was diagnosed with severe cold induced urticaria.  
He sought treatment for and was diagnosed with cold urticaria 
four times between August 1997 and April 1998.  The cold 
urticaria was reported as severe in April 1998.  It was noted 
in August 1997 that the veteran experienced muscle aches for 
two to three days during an attack.  

A VA examination was conducted in March 1999.  The veteran 
reported that in 1984 he broke out in hives and experienced 
the hives intermittently since then.  The hives would flare 
up any time he was exposed to cold air or anything cold 
touched his skin.  The flare was associated with generalized 
urticaria with severe itching and swelling of the hands.  He 
was taking Allegra twice per day.  He also experienced muscle 
manifestations associated with the cold urticaria.  His 
muscles would become extremely stiff and very painful.  
Different muscles would stiffen at different times.  Physical 
examination of the skin was totally negative.  The veteran 
did not have urticaria at the time of the examination.  He 
also did not have any muscle tenderness.  The diagnosis was 
cold induced urticaria and angioedema.  

The veteran submitted a statement in June 1997.  He reported 
he experienced pain, discomfort, itching and swelling almost 
daily due to cold urticaria.  The symptoms were present not 
only in cold weather but all year long.  He also reported he 
experienced slowed speech and swelling of the hands and 
fingers and muscle pains as a result of the disability.  
Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's service-connected cold urticaria is evaluated 
under the provisions of Diagnostic Code 7118 which provides 
the rating criteria for evaluation of angioneurotic edema.  
By regulatory amendment effective January 12, 1998, 
substantive changes were made to the schedular criteria for 
evaluating that disorder. See 62 Fed. Reg. 65207-65224 
(1997).  The Court has held that, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under Diagnostic Code 7118 in effect prior to January 12, 
1998, mild disability, with infrequent attacks of slight 
extent and duration, warrants a 10 percent rating.  A 20 
percent evaluation is assigned for moderate angioneurotic 
edema, with frequent attacks of moderate extent and duration; 
and a 40 percent evaluation is assigned for severe disability 
with frequent attacks of severe manifestations and prolonged 
duration.  38 C.F.R. § 4.104, Code 7118 in effect prior to 
January 12, 1998.


Under the rating criteria for Diagnostic Code 7118 currently 
in effect, a 10 percent rating is warranted if there are 
attacks without laryngeal involvement lasting one to seven 
days and occurring two to four times a year.  A 20 percent 
rating is warranted if there are attacks without laryngeal 
involvement lasting one to seven days and occurring five to 
eight times a year, or; attacks with laryngeal involvement of 
any duration occurring once or twice a year.  A 40 percent 
rating is warranted where there are attacks without laryngeal 
involvement lasting one to seven days or longer and occurring 
more than eight times a year, or; attacks with laryngeal 
involvement of any duration occurring more than twice a year.  
38 C.F.R. § 4.104, Code 7118.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disabilities may be assigned.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

Where there is a question as to which of two evaluations 
shall been applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board finds the veteran's claim well-grounded.  In 
general, an allegation of increased disability is sufficient 
to establish a well grounded claim when the veteran is 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).  

The Board finds an increased rating is not warranted upon 
application of the rating criteria under Diagnostic Code 7118 
in effect prior to January 12, 1998.  In April 1997, D. A. 
R., M.D. reported that the veteran had severe idiopathic cold 
inducted urticaria since 1984.  However, the service medical 
records showed that the cold urticaria was well controlled in 
October 1986 and in May 1993 it was reported that the 
veteran's performance was unaffected the vast majority of 
time.  

The treatment records from D. A. R., M.D. showed that the 
veteran sought treatment four times between August 1997 and 
April 1998 for the disability.  An August 1997 treatment 
record included the notation that the veteran had muscle 
aches which lasted two to three days during an attack.  The 
veteran submitted a statement in June 1997 wherein he 
reported that he experienced pain, discomfort and swelling 
almost daily.  The veteran is competent to comment on 
symptomatology he experiences.  He is not competent to 
attribute the symptomatology to a specific etiology.  The 
Board notes that cold urticaria was not found upon VA 
examinations conducted in November 1994 and March 1999.  The 
VA examination results do not support the veteran's 
complaints of almost constant symptomatology resulting from 
cold urticaria.  

Based on the above, the Board finds the veteran's cold 
urticaria more nearly approximates a 10 percent disability 
evaluation under Diagnostic Code 7118 in effect prior to 
January 12, 1998.  

The Board finds an increased rating is not warranted upon 
application of Diagnostic Code 7118 currently in effect.  A 
rating of 20 percent requires attacks without laryngeal 
involvement lasting one to seven days and occurring five to 
eight times per year or attacks with laryngeal involvement 
occurring once or twice per year.  The evidence of record 
shows that the veteran was treated four times in one year for 
the disability.  This history clearly does not satisfy the 
frequency and duration requirements of the amended criteria.  
The cold urticaria has not been shown on the basis of VA 
examinations to have resulted in any attacks involving 
laryngeal involvement.  

While the veteran has reported speech (laryngeal) difficulty, 
he has also reported that urticaria is ever present, not only 
during cold weather, but all year round.  None of his alleged 
symptomatology has been substantiated on the basis of VA 
examinations, and any symptomatology experienced by the 
veteran requiring private care has not been shown to be 
productive of a level of impairment or disablement in excess 
of that contemplated in the current 10 percent evaluation.

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's cold urticaria, rather than 
an increased rating claim where entitlement to compensation 
had previously been established.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In initial rating cases, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 9.  
In the case at hand, the Board finds that a staged rating is 
not appropriate.  

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected cold urticaria.  38 C.F.R. § 4.7.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), but 
that it did not actually consider his claim in light thereof.

The Court has further hold that the Board must address 
referral under 38 C.F.R. § 3/321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for cold 
urticaria.  Gilbert v. Brown, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
cold urticaria is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

